UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2012 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2012 Annual Report to Shareholders DWS Dreman Small Cap Value Fund Contents 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Information About Your Fund's Expenses 41 Tax Information 42 Investment Management Agreement Approval 47 Summary of Management Fee Evaluation by Independent Fee Consultant 51 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Market Overview and Fund Performance DWS Dreman Small Cap Value Fund returned 12.21% during the 12-month period ended November 30, 2012. The fund's benchmark, the Russell 2000® Value Index, returned 15.05%. While the fund underperformed during the most recent reporting period, it has outpaced both the benchmark and the average return of the funds in its Morningstar peer group — Small Value Funds — in the 10-year period. Management Process We begin by screening stocks of small companies with below-market price-to-earnings (P/E) ratios. Next, we compare the company's stock price to such measures as book value, cash flow and yield, and analyze individual companies to identify those that are fundamentally sound and appear to have strong potential for earnings and dividend growth over the index. We then assemble the fund's portfolio from among the most attractive stocks, drawing, in addition, on an analysis of economic outlooks for various industries. Small-cap equities performed very well during the past 12 months. The U.S. stock market benefited from an environment of slow, but steady, economic growth, healthy corporate earnings and the improving housing market. In addition, investor sentiment was buoyed by Federal Reserve Chairman Ben Bernanke's announcement that the U.S. Federal Reserve Board (the Fed) would provide aggressive economic stimulus and maintain its near-zero interest rate policy through 2015. Although small-cap stocks delivered an uneven performance during the period — with sell-offs in April to May 2012 and again in the autumn — the asset class nonetheless finished the period ending November 30, 2012 with a healthy, double-digit gain. Performance Attribution Our individual stock picks added value during the 12-month period ended November 30, 2012, but the positive impact was offset by our sector allocations. The largest negative effect came from our underweight position in financials, which outperformed the broader market by a wide margin. Specifically, our positioning in real estate investment trusts (REITs) — where we held an average weighting of about six percentage points less than their weighting in the benchmark — caused our performance to fall short of the benchmark. We increased the fund's weighting in financials as the year progressed, with an emphasis on asset managers, insurance companies and banks. Fortunately, our favorable stock selection more than made up for the shortfall caused by our sector allocations. Our stock selection process generated outperformance in nine of 10 sectors, with materials being the only group in which we missed the mark. Our stock selection was strongest in information technology, which helped substantially given the sector's sizeable weighting in the benchmark. In terms of individual stocks, the largest contribution came from our position in Cooper Tire & Rubber Co., a long-time fund holding that surged in price as rising sales and profit margins boosted its bottom-line earnings results. In the energy sector, our position in Tesoro Corp. delivered excellent returns on the strength of the rising gap between its primary input cost (crude oil) and its major outputs (unleaded gasoline, diesel fuel, etc). We have since sold the stock, as it crossed the $5 billion market cap milestone and grew out of the small-cap asset class. Jarden Corp., a consumer products company that owns brands such as Coleman, K2 and Sunbeam, gained ground as the combination of rising sales and falling input costs led to rising profit margins. Two REITs also made a healthy contribution to performance: Pennsylvania Real Estate Investment Trust and CBL & Associates Properties, Inc. While we were underweight in the REIT space as a whole, we liked both of these mall REITs due to rising occupancy rates and their sales of underperforming assets. On the negative side, we lost ground through our positioning in Thompson Creek Metals Co., Inc., which faced a combination of weaker demand and rising input costs. We have since sold the stock from the fund. Superior Energy Services, Inc., which suffered as the weakness in natural gas prices led to reduced demand for its services, also lost ground in the period. We continue to hold the stock, however, based on its growing exposure to the international markets. Our positions in the toy company Jakks Pacific, Inc., the computer chip manufacturer QLogic Corp. and the contracting and construction management firm Tutor Perini Corp. also detracted from returns. We elected to sell Jakks and QLogic, but we continue to hold Tutor Perini on the basis of its growing order backlog. Outlook and Positioning We remain optimistic on the overall outlook for small-cap stocks because we believe the Fed's pledge to provide open-ended, unlimited stimulus to the economy is likely to cushion any significant downturn in stock prices. It's important to keep in mind that the stock market has surged off of its 2008 lows even as $400 billion in cash has moved out of equity funds and into bond funds. If this trend were to reverse or even stabilize — an outcome that becomes more likely given the current Fed policy — it could provide further energy for the rally in stock prices to continue. This would be a positive for small-cap stocks, since — while not as low as they were in 2008, or even one year ago — they are still attractive at these levels. We believe that once investors move past the various uncertainties that currently overhang the market, such as the debt crisis in Europe, the U.S. elections and the possible impact of the fiscal cliff, the compelling valuations in the small-cap space should begin to receive more attention. With this as background, we continue to like the materials sector as a source of compelling investment ideas. The materials segment is rich with companies whose market capitalization is less than their assets, a type of value opportunity typically referred to as an "asset play." In general, we believe materials stocks continue to offer favorable prospects at a time of positive global growth and the possibility of revived investor concerns about inflation. We also continue to like the banking sector, which is benefiting from improving home sales and rising loan growth. The improvement is occurring at a faster rate in some regions than others, however, so we are maintaining a focus on owning only those banks that have a favorable geographic footprint. We are less enthusiastic on real estate investment trusts (REITs) and we are maintaining our large underweight in the sector. "We believe the portfolio's underlying characteristics remain very attractive in terms of both fundamentals and valuations." The fund remains overweight in the industrials sector, but we have been gradually trimming our position. Industrials are more exposed to global growth trends than most market segments, and economic trends outside of the United States have been much weaker than they have been here at home. At the same time, we are beginning to look more closely at the energy sector for opportunities, where valuations have begun to look increasingly attractive. We believe the portfolio's underlying characteristics remain very attractive in terms of both fundamentals and valuations. The price-to-earnings (P/E) ratio of the stocks in the fund is 11.8 times forward 12-month earnings estimates, compared with 13.8 for the stocks in the Russell 2000 Value Index. At the same time, the return on equity of our holdings is superior to that of the index, at 10% vs. 6.6%. This sort of disparity is typical for the fund, as we are always working to trim our winning positions and re-seed the fund with new, undervalued stocks, thereby maintaining a portfolio that compares favorably with the index. Ten Largest Equity Holdings at November 30, 2012 (13.4% of Net Assets) 1. JDA Software Group, Inc. Provider of comprehensive software solutions for management of retailing information 1.5% 2. Cooper Tire & Rubber Co. Manufacturer of automobile and truck tires 1.4% 3. Associated Banc-Corp. Diversified multi-bank holding company 1.4% 4. Hanesbrands, Inc. Manufacturer of men's, women's and children's clothing 1.3% 5. Waddell & Reed Financial, Inc. Serves as the investment advisor and underwriter for a family of mutual funds 1.3% 6. Washington Federal, Inc. A bank holding company 1.3% 7. Aspen Insurance Holdings Ltd. Provides property and casualty reinsurance, property and liability insurance 1.3% 8. Charles River Laboratories International, Inc. Provider of research tools and services for drug discovery 1.3% 9. Foster Wheeler AG Provides design, engineering and manufacturing services 1.3% 10. OMEGA Healthcare Investors, Inc. Invests in and provides financing to the long-term care industry 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 56 for contact information. Investment Advisor Deutsche Investment Management Americas Inc., Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C., a renowned investment firm with a 35-year history of style-pure value investing. Portfolio Management Team Mark Roach, Managing Director of Dreman Value Management, L.L.C. Lead Portfolio Manager of the fund. Joined the fund in 2006. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to that, Portfolio Manager at Vaughan Nelson Investment Management since 2002. • Over 19 years of investment industry experience. • BS, Baldwin Wallace College; MBA, University of Chicago. David N. Dreman, Chairman of Dreman Value Management, L.L.C. Portfolio Manager of the fund. Joined the fund in 2002. • Began investment career in 1957. • Founder, Dreman Value Management, L.L.C. E. Clifton Hoover, Jr., CFA, Chief Investment Officer and Managing Director of Dreman Value Management, L.L.C. Portfolio Manager of the fund. Joined the fund in 2006. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. • Over 26 years of investment industry experience. • MS, Texas Tech University. Mario Tufano Associate Portfolio Manager of the fund. Joined the fund in 2010. • Joined Dreman Value Management, L.L.C. in 2007. • Prior to that, Associate Director and Equity Analyst at UBS Investment Bank. • Over 9 years of investment industry experience. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 2000 Value Index tracks the performance of those Russell 2000® Index companies with lower price-to-book values and lower forecasted growth rates. Index and category returns assume reinvestment of all distributions. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. The Morningstar Small Value Funds category tracks small U.S. companies with valuations and growth rates below other small-cap peers. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. The consumer discretionary sector consists of companies that provide nonessential goods and services. Some examples of companies in this sector include retailers, apparel companies and automobile companies. The consumer staples sector represents essential goods and services such as the food, beverage and prescription industries. Contribution incorporates both a stock's total return and its weighting in the fund. The price-to-earnings (P/E) ratio is a formula that compares a company's current share price with its per-share earnings. Return on equity is the amount of net income returned as a percentage of shareholders' equity. Performance Summary November 30, 2012 (Unaudited) Average Annual Total Returns as of 11/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Russell 2000® Value Index† % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Russell 2000® Value Index† % No Sales Charge Life of Class S* Class S % % % N/A % Institutional Class % N/A Russell 2000® Value Index† % * Class S shares commenced operations on February 28, 2005. The performance shown for the index is for the time period of February 28, 2005 through November 30, 2012, which is based on the performance period of the life of Class S. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2012 are 1.30%, 2.10%, 2.01%, 1.13% and 0.89% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 2000 Value Index is an unmanaged index measuring the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 11/30/12 $ 11/30/11 $ Distribution Information: Twelve Months as of 11/30/12: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — Small Value Funds Category as of 11/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 59 3-Year of 97 5-Year of 83 10-Year 22 of 14 Class B 1-Year of 65 3-Year of 98 5-Year of 93 10-Year 57 of 37 Class C 1-Year of 65 3-Year of 98 5-Year of 92 10-Year 53 of 35 Class S 1-Year of 57 3-Year of 94 5-Year of 80 Institutional Class 1-Year of 55 3-Year of 92 5-Year of 74 10-Year 10 of 6 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of November 30, 2012 Shares Value ($) Common Stocks 96.9% Consumer Discretionary 11.0% Auto Components 2.5% American Axle & Manufacturing Holdings, Inc.* (a) Cooper Tire & Rubber Co. (a) Diversified Consumer Services 0.7% Hillenbrand, Inc. (a) Matthews International Corp. "A" (a) Hotels, Restaurants & Leisure 2.1% Brinker International, Inc. (a) CEC Entertainment, Inc. (a) International Speedway Corp. "A" (a) Household Durables 1.3% Helen of Troy Ltd.* (a) Jarden Corp. NACCO Industries, Inc. "A" Media 1.6% John Wiley & Sons, Inc. "A" Meredith Corp. (a) Specialty Retail 0.6% Ascena Retail Group, Inc.* Textiles, Apparel & Luxury Goods 2.2% Hanesbrands, Inc.* (a) The Jones Group, Inc. (a) Consumer Staples 1.0% Food Products Ingredion, Inc. Energy 4.1% Energy Equipment & Services 2.0% Atwood Oceanics, Inc.* (a) Superior Energy Services, Inc.* Oil, Gas & Consumable Fuels 2.1% Berry Petroleum Co. "A" (a) Energen Corp. (a) W&T Offshore, Inc. (a) Financials 31.7% Capital Markets 1.8% Federated Investors, Inc. "B" (a) Waddell & Reed Financial, Inc. "A" (a) Commercial Banks 14.2% Associated Banc-Corp. (a) BancorpSouth, Inc. (a) Bank of Hawaii Corp. (a) Chemical Financial Corp. (a) City National Corp. (a) East West Bancorp., Inc. First Horizon National Corp. (a) First Midwest Bancorp., Inc. (a) FirstMerit Corp. (a) Fulton Financial Corp. (a) Glacier Bancorp., Inc. (a) Hancock Holding Co. (a) Independent Bank Corp. (a) International Bancshares Corp. (a) Lakeland Financial Corp. (a) NBT Bancorp., Inc. (a) Prosperity Bancshares, Inc. (a) TCF Financial Corp. (a) Umpqua Holdings Corp. (a) Webster Financial Corp. (a) WesBanco, Inc. (a) Wintrust Financial Corp. (a) Diversified Financial Services 0.5% Interactive Brokers Group, Inc. "A" Insurance 7.5% Allied World Assurance Co. Holdings AG Aspen Insurance Holdings Ltd. Endurance Specialty Holdings Ltd. (a) Hanover Insurance Group, Inc. Montpelier Re Holdings Ltd. (a) Platinum Underwriters Holdings Ltd. Protective Life Corp. (a) Symetra Financial Corp. (a) Real Estate Investment Trusts 6.3% Brandywine Realty Trust (REIT) (a) CBL & Associates Properties, Inc. (REIT) (a) Duke Realty Corp. (REIT) Hospitality Properties Trust (REIT) OMEGA Healthcare Investors, Inc. (REIT) (a) Pennsylvania Real Estate Investment Trust (REIT) (a) Thrifts & Mortgage Finance 1.4% Washington Federal, Inc. (a) Health Care 6.1% Health Care Equipment & Supplies 1.8% Hill-Rom Holdings, Inc. Teleflex, Inc. (a) Health Care Providers & Services 2.0% LifePoint Hospitals, Inc.* (a) Owens & Minor, Inc. (a) Life Sciences Tools & Services 2.3% Charles River Laboratories International, Inc.* PerkinElmer, Inc. Industrials 18.3% Aerospace & Defense 3.4% Alliant Techsystems, Inc. Curtiss-Wright Corp. (a) Esterline Technologies Corp.* (a) Commercial Services & Supplies 1.8% ABM Industries, Inc. (a) McGrath RentCorp. (a) The Brink's Co. (a) Construction & Engineering 2.5% EMCOR Group, Inc. (a) Foster Wheeler AG* Tutor Perini Corp.* Electrical Equipment 2.6% Brady Corp. "A" EnerSys* (a) General Cable Corp.* (a) Industrial Conglomerates 1.1% Carlisle Companies, Inc. (a) Machinery 4.8% Barnes Group, Inc. (a) Briggs & Stratton Corp. (a) Crane Co. Hyster-Yale Materials Handling, Inc. ITT Corp. (a) SPX Corp. Road & Rail 1.1% Ryder System, Inc. Trading Companies & Distributors 1.0% Aircastle Ltd. Information Technology 11.9% Communications Equipment 3.3% Arris Group, Inc.* (a) Brocade Communications Systems, Inc.* Plantronics, Inc. (a) Computers & Peripherals 1.1% NCR Corp.* Electronic Equipment, Instruments & Components 2.2% Celestica, Inc.* Ingram Micro, Inc. "A"* Itron, Inc.* (a) TTM Technologies, Inc.* Vishay Intertechnology, Inc.* (a) IT Services 1.5% DST Systems, Inc. Euronet Worldwide, Inc.* Semiconductors & Semiconductor Equipment 1.5% Amkor Technology, Inc.* (a) Kulicke & Soffa Industries, Inc.* Microsemi Corp.* (a) Software 2.3% JDA Software Group, Inc.* (a) Mentor Graphics Corp.* Websense, Inc.* Materials 8.7% Chemicals 3.6% A. Schulman, Inc. (a) Cabot Corp. Huntsman Corp. Koppers Holdings, Inc. (a) Olin Corp. (a) Metals & Mining 5.1% AMCOL International Corp. (a) AuRico Gold, Inc.* (a) Coeur d'Alene Mines Corp.* (a) Pan American Silver Corp. Steel Dynamics, Inc. (a) Worthington Industries, Inc. (a) Utilities 4.1% Electric Utilities 3.2% IDACORP, Inc. (a) NV Energy, Inc. (a) Portland General Electric Co. (a) Multi-Utilities 0.9% TECO Energy, Inc. (a) Total Common Stocks (Cost $1,465,526,536) Exchange-Traded Fund 2.4% iShares Russell 2000 Index Fund (a) (Cost $43,773,634) Securities Lending Collateral 38.5% Daily Assets Fund Institutional, 0.19% (b) (c) (Cost $715,060,262) Cash Equivalents 0.8% Central Cash Management Fund, 0.17% (b) (Cost $14,213,577) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,238,574,009)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $2,242,909,599. At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $328,477,279. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $382,496,648 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $54,019,369. (a) All or a portion of these securities were on loan amounting to $696,867,272. In addition, included in other assets and liabilities, net are pending sales, amounting to $2,103,052, that are also on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2012 amounted to $698,970,324, which is 37.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
